FILED
                             NOT FOR PUBLICATION                            APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA BERTHA MENDEZ, AKA Ana                       No. 13-70508
Bertha Gutierre Cervantes, AKA Veronica
Cervantes Ruiz, AKA Claudia Dinhorah             Agency No. A096-232-155
Lopez Caro,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Ana Bertha Mendez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and dismissing her appeal from an immigration judge’s decision terminating her

removal proceedings. We dismiss the petition for review.

      Because an order terminating removal proceedings is not a final order of

removal, we lack jurisdiction to consider Mendez’s petition for review. See Alcala

v. Holder, 563 F.3d 1009, 1013-16 (9th Cir. 2009); see also 8 U.S.C. § 1252(b)(9)

(“Judicial review of all questions of law and fact . . . shall be available only in

judicial review of a final order [of removal].”).

      In light of this disposition, we do not reach Mendez’s request for remand to

apply for relief from removal.

      PETITION FOR REVIEW DISMISSED.




                                            2                                     13-70508